       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 THE ESTATE OF SCOUT SCHULTZ,           )
 WILLIAM SCHULTZ and LYNNE              )
 SCHULTZ,                               )
                                        )
             Plaintiffs,                )
                                        )
 v.                                     )        CIVIL ACTION FILE NO.
                                        )        1:19-cv-04083-JPB
 BOARD OF REGENTS OF THE                )
 UNIVERSITY OF GEORGIA by and           )
 on behalf of GEORGIA INSTITUTE         )
 OF TECHNOLOGY and TYLER                )
 AUSTIN BECK,                           )
                                        )
             Defendants.                )

                  PLAINTIFF’S BRIEF IN OPPOSITION TO
                   DEFENDANTS’ MOTION TO DISMISS

I.    INTRODUCTION

      The above-captioned civil action arises out of the shooting death of Scott

Schultz (“Schultz”), a mentally-ill undergraduate engineering student enrolled at

the Georgia Institute of Technology (“Georgia Tech”), which shooting occurred on

Georgia Tech’s campus on September 16, 2017 as a result of an unreasonable and

excessive use of deadly force by Defendant Tyler Austin Beck (“Beck”), a law

enforcement officer employed by Georgia Tech. The factual allegations in the

complaint plausibly assert that Beck used excessive deadly force in a non-deadly
          Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 2 of 27




situation involving no imminent threat of serious bodily harm in violation of

Schultz’s clearly-established Fourth Amendment rights.1 Qualified immunity is

thus inappropriate at this stage.

      The facts alleged in the complaint also plausibly support plaintiffs’ claim

against the Board of Regents of the University of Georgia for its violation of the

Americans with Disabilities Act and of Section 504 of the Rehabilitation Act of

1973, 29 U.S.C. 794, which deprived Scott Schultz of his rights under said statutes.

Plaintiffs respectfully submit that dismissal under Rule 12(b)(6) is inappropriate.

II.   SUMMARY OF FACTUAL ALLEGATIONS

      Like many undergraduate college students enrolled in universities across

the nation,2 Schultz suffered from mental illness and on the evening of September

16, 2017, was experiencing a mental health crisis. (Doc. 1, ¶ 15). Schultz called 911

that night and reported that there was a suspicious person who was possibly

drunk who was “walking kind of slow” on the sidewalk of the West Village on


      1 Clawson v. Rigney, 777 F. App'x 381, 385 (11th Cir. 2019) (denying qualified
immunity to officer on summary judgment affirmed where, despite evidence that
deceased possessed a knife, the circumstances were not deadly and officer was
thus not entitled to use deadly force); Calderin v. Miami–Dade Police Dep't, 600 Fed.
Appx. 691, 696 (11th Cir. 2015) (denying qualified immunity for officer who shot
suspect who did not make any threatening movements towards the police despite
refusal to comply with commands to drop kitchen knife).
      2 Record Numbers of College Students Are Seeking Treatment for Depression and

Anxiety — But Schools Can't Keep Up, TIME MAGAZINE, Katie Reilly, March 19, 2018,
https://time.com/5190291/anxiety-depression-college-university-students/
                                         -2-
        Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 3 of 27




Georgia Tech’s campus. (Doc. 1, ¶¶ 20-23). Schultz provided the 911 dispatcher

with his name as well as a description of the suspicious person which matched his

own physical description. (Doc. 1, ¶¶ 24-25). Several Georgia Tech officers were

dispatched in response to Schultz’s 911 call. (Doc. 1, ¶ 26).

      Although Schultz reported to the 911 dispatcher that the suspect may be in

possession of a knife, it is not alleged that Schultz was holding a knife or any other

object when the officers arrived at the scene. Nor are there any allegations in the

complaint indicating what, if any, information from Schultz’s 911 call was

conveyed to the officers by dispatch. Likewise, it is not alleged and indeed,

without discovery, it is unknown what Beck or any of the other officers in fact

heard or observed at the scene. Moreover, it is not alleged that Beck or any of the

other officers had prior knowledge of any information to reasonably indicate that

Schultz had a violent history of threatening or causing physical harm of any kind,

whether with a potentially dangerous object or otherwise. Although defendants

attached extrinsic evidence as exhibits to their motion to dismiss, to which

plaintiffs object for the reasons set forth in their written objections being filed

contemporaneously herewith, the exhibits on which defendants rely do not

establish any of these critical facts. Thus, at this juncture, even if the court were to

consider any of defendants’ extrinsic evidence over plaintiffs’ objections, it cannot

be assumed that Schultz was holding any object, that any of the officers observed
                                          -3-
          Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 4 of 27




or otherwise had any reasonable basis to believe that Schultz was holding any

object at the scene, much less a potentially dangerous object, or that any of the

officers had prior knowledge of any information to reasonably believe that Schultz

was potentially dangerous.3

      When the officers first encountered Schultz at the scene and at every point

thereafter, Schultz was calm and was slowly walking around alone with both arms

by his sides. (Doc. 1, ¶¶ 29-31, 34-36). Although Schultz was experiencing a mental

health crisis and thus did not respond to the officers’ verbal commands, he

remained passive at all times and did not take any action which could have

reasonably been perceived as physically threatening, aggressive, or violent. (Doc.

1, ¶¶ 29-31, 34-40). At no point during the encounter did Schultz raise or move his

arms or hands away from the sides of his body to brandish any object in a

threatening or aggressive manner. (Doc. 1, ¶¶ 36, 45, 56-57). Nor did Schultz at

any point yell or verbally threaten physical harm against any person, whether with

an object or otherwise. (Doc. 1, ¶ 35). Rather, at all times throughout the encounter,

Schultz remained calm while slowly walking around with both arms by his sides,

and did not exhibit any violent, aggressive, or threatening behavior whatsoever.



      3 Although an unidentified officer can be heard on video footage telling
Schultz to “drop the knife,” discovery is needed to determine which of the officers
made this statement and whether Beck heard any such statement at the scene.
                                         -4-
        Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 5 of 27




      Given Schultz’s slow and steady walking pace, the officers easily adjusted

their respective positions and remained at least 20 feet away from Schultz as he

walked around, well out of his arm’s reach and without any risk of harm. (Doc. 1,

¶ 41). At no point during the encounter did Schultz run or aggressively lunge

toward any of the officers to close the distance in between, and did not otherwise

take any action reasonably indicating that he would attack. (Doc. 1, ¶¶ 36, 45, 56-

57). Nor did Schultz actively resist or attempt to flee. (Doc. 1, ¶¶ 36, 45, 56-57).

      At some point, with both arms remaining by his side, and without exhibiting

any violent or threatening behavior, Schultz slowly began walking toward three

officers who were standing together at least 20 feet away from him, at which point

an unidentified officer commanded Schultz not to move. (Doc. 1, ¶¶ 41-44). In

response, Schultz calmly and quietly stood in position and maintained both arms

by his sides. (Doc. 1, ¶¶ 41-44). Schultz did not yell or threaten any of the officers,

did not run or lunge toward any of them, and did not move or raise his arms from

his sides. Simply put, Schultz had taken no physically violent or aggressive action

which reasonably could have been perceived as threatening harm against any

person at the scene. Nevertheless, when Schultz slowly took a few steps forward

with both arms remaining by his sides and remaining over 20 feet away and well

out of arm’s reach of any person, Beck immediately fired his weapon and shot



                                          -5-
           Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 6 of 27




Schultz in his torso. (Doc. 1, ¶¶ 45, 54, 56-57, 65). Schultz died from the single

deadly gunshot wound inflicted by Beck. (Doc. 1, ¶ 66).

III.   ARGUMENT AND CITATION TO AUTHORITY

   A. BECK VIOLATED CLEARLY ESTABLISHED LAW BY USING DEADLY FORCE AND IS
      THUS NOT ENTITLED TO QUALIFIED IMMUNITY.

       “At the motion to dismiss stage, ‘all-well pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.’”4 Thus, at this juncture, the Court may only consider the four

corners of the complaint5 to determine whether Beck was confronted with a deadly

situation justifying the use of deadly force, or whether Beck was confronted with

a non-deadly situation and “without provocation shot at a nondangerous suspect”

thereby violating clearly established law.6


       4 Pickens v. Lofton, 2018 WL 4907775 (N.D. Ga., 2018).
       5 “The scope of the review must be limited to the four corners of the
complaint. While there may be a dispute as to whether the alleged facts are the
actual facts, in reviewing the grant of a motion to dismiss, we are required to
accept the allegations in the complaint as true.” St. George v. Pinellas Cty., 285 F.3d
1334, 1337 (11th Cir. 2002).
       6 Lundgren v. McDaniel, 814 F.2d 600, 603 (11th Cir. 1987) (denying qualified

immunity where it was disputed whether the victim threatened the officers with
a gun, since “[t]he jury could have reasonably believed that the officers were
neither threatened by a weapon, nor appeared to be threatened by a weapon, nor
were fired upon, but rather that the officers without provocation shot at a
nondangerous suspect”); Perez, 809 F.3d at 1220–22 (holding that the officer was
not entitled to qualified immunity where he shot the victim who had a gun in his
waistband, since the presence of a gun “is merely one element in the

                                          -6-
        Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 7 of 27




      To survive dismissal, the complaint must “include the specific, non-

conclusory allegations of fact that will enable the district court to determine that

those facts, if proved, will overcome the defense of qualified immunity.”7 To

overcome qualified immunity, the court “must conclude both that the allegations

in the complaint, accepted as true, establish a constitutional violation and that the

constitutional violation was ‘clearly established.’”8 “As a ‘threshold question,’ a

court must ask, ‘[t]aken in the light most favorable to the party asserting the injury,

do the facts alleged show the officer's conduct violated a constitutional right?’”9

“If a constitutional right would have been violated under the plaintiff's version of

the facts, the court must then determine ‘whether the right was clearly

established.’”10 The complaint plausibly alleges that Beck’s use of deadly force

violated the Fourth Amendment and clearly established law. Qualified immunity

is thus inappropriate. 11


[reasonableness] calculus; the ultimate determination depends on the risk
presented, evaluating the totality of the circumstances surrounding the weapon....
Our case law clearly establishes that the use of force against an arrestee who, inter
alia, is not a threat, has not exhibited aggressive behavior, and has not actively
resisted arrest is excessive.”); Clawson, 777 F. App'x at 386; Brown v. Newton County
Sheriff's Office, 273 F. Supp. 3d 1142, 1157 (N.D. Ga., 2017).
        7 Dalrymple v. Reno, 334 F.3d 991, 996 (11th Cir. ,2003).
        8 Sebastian v. Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019).
        9 Artiga v. Garcia, 316 F. App'x 847, 850 (11th Cir. 2008).
        10 Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).
        11 Rogers v. City of Atlanta, 214 F. Supp. 3d 1314, 1318 (N.D.Ga., 2016);



                                          -7-
        Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 8 of 27




             1) Beck violated Schultz’s Fourth Amendment Rights.

      To determine whether Beck’s use of deadly force was objectively reasonable

and justified under the Fourth Amendment, courts “must balance the nature and

quality of the intrusion on the individual's Fourth Amendment interests against

the importance of the governmental interests alleged to justify the intrusion.”12

Specifically, in cases challenging an officer’s use of force, the court must “balance

the risk of bodily harm to the suspect against the gravity of the threat the officer

sought to eliminate,”13 and must do so from the perspective of “‘a reasonable

officer possessing the same particularized information as the subject officer.”14 As

explained by the United States Supreme Court, “the balancing of competing

interests” is “the key principle of the Fourth Amendment,”15 which standard

“depends on whether the ‘suspect poses a threat of serious physical harm,’ with

emphasis on the level and immediacy of that threat.”16




Benjamin v. Thomas, 2016 WL 5394118 (N.D. Ga., 2016) (denying qualified
immunity on 12(b)(6) motion to dismiss because complaint sufficiently alleged
that officer used excessive force against a suspect who did not pose an immediate
threat).
       12 Tennessee v. Garner, 471 U.S. 1, 8 (1985).
       13 McCullough v. Antolini, 559 F.3d 1201, 1206 (11th Cir. 2009) (citing Scott v.

Harris, 550 U.S. 372 (2007)).
       14 Penley v. Eslinger, 605 F.3d 843, 852 (11th Cir. 2010).
       15 Garner, 471 U.S. at 8.
       16 Perez v. Suszczynski, 809 F.3d 1213, 1220 (11th Cir. 2016).

                                          -8-
        Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 9 of 27




      The governmental intrusion at issue in this case was severe — Schultz died

from Beck’s single gunshot to his torso.17 Thus, there must exist a significant

governmental interest — an imminent threat of serious bodily harm — to justify

Beck’s decision to resort to deadly force.18 “When determining the government's

interest, [the court] must consider factors that include ‘the severity of the crime at

issue, whether the suspect poses an immediate threat to the safety of the officers

or others, and whether he is actively resisting arrest or attempting to evade arrest

by flight.’”19 As explained by the United States Supreme Court in Tennessee v.

Garner, a police officer is not authorized to use deadly force unless “the officer (1)

has probable cause to believe that the suspect poses a threat of serious physical

harm, either to the officer or to others or that he has committed a crime involving

the infliction or threatened infliction of serious physical harm; (2) reasonably

believes that the use of deadly force was necessary to prevent escape; and (3) has

given some warning about the possible use of deadly force, if feasible.”20


      17  Garner, 471 U.S. at 9 (“The intrusiveness of a seizure by means of deadly
force is unmatched. The suspect's fundamental interest in his own life need not be
elaborated upon.”).
       18 Id.
       19 Calderin, 600 F. App'x at 694 (internal citations omitted); Morton v.

Kirkwood, 707 F.3d 1276, 1281 (11th Cir. 2013).
       20 Morton, 707 F.3d at 1281 (internal citations and quotation marks omitted);

McCullough, 559 F.3d at 1206; Vaughan v. Cox, 343 F.3d 1323, 1329–30 (11th Cir.
2003); Garner, 471 U.S. at 9;, Penley, 605 F.3d at 854 (“For over twenty years,

                                         -9-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 10 of 27




      Because the complaint does not allege that Schultz was holding any object

whatsoever, for purposes of defendants’ motion to dismiss, the court cannot

assume that Schultz was in possession of any potentially dangerous object. Even

if discovery ultimately reveals that Beck believed Schultz was holding something,

“the mere presence of [even] a gun or other weapon is not enough to warrant the

exercise of deadly force and shield an officer from suit. Where the weapon was,

what type of weapon it was, and what was happening with the weapon are all

inquiries crucial to the reasonableness determination.”21 These critical inquiries

must be further developed in discovery and cannot presently be answered based

on the current pleadings.

                   a. Schultz was not suspected of committing a serious crime.

      Defendants inaccurately assert that Beck had probable cause to believe that

Schultz committed aggravated assault and felony obstruction. (Doc. 11-1, p. 3).

Felony obstruction requires “evidence that the defendant offered or did violence,

such as punching, choking, kicking, or biting, to the arresting officers.”22 No such


Tennessee v. Garner has guided courts' Fourth Amendment reasonableness analysis
where officers used lethal force.”).
      21 Perez, 809 F.3d at 1220.
      22 Hoglen v. State, 336 Ga. App. 471, 475–76 (2016) (citing McMullen v. State,

325 Ga. App. 757, 758 (2014) (defendant who jumped on officer's back, choked him,
and struck him twice in the face and once in the neck was guilty of felony
obstruction); Arnold v. State, 249 Ga. App. 156, 159 (2001) (evidence was sufficient

                                       -10-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 11 of 27




allegations are set forth in the complaint. Likewise, it cannot be reasonably

inferred from the complaint that Schultz committed an aggravated assault. Schultz

did not “commit an act” to place the officers in reasonable apprehension of

receiving a violent injury, nor did he in fact inflict any violent injury on any of the

officers.23 At worst, Schultz’s failure or inability to comply with the officers’ verbal

commands while slowly and passively walking around with both arms by his

sides, amounts to misdemeanor obstruction without violence,24 “a crime of ‘minor

severity’ for which less force is generally appropriate.” 25

                    b. Schultz did not pose an immediate threat of serious injury.

      Although Schultz was walking forward when he was shot in the torso, no

reasonable officer could have believed that he posed any threat of serious injury,

much less an imminent threat. Schultz was calm and only took a few steps

forward, slowly with both arms by his sides, and remained well out of arm’s reach

and striking distance of Beck or any other person when he was shot. Schultz had



to sustain obstruction conviction where defendant grew belligerent after being
placed in patrol car, began kicking window, and threatened to “pop a cap in [the
officer's] ass” if he saw him again); O.C.G.A. § 16-10-24(b).
       23 In re C.S., 251 Ga. App. 411, 412 (2001) (holding that evidence of suspect’s

refusal to obey verbal commands to drop knife insufficient to support conviction
for aggravated assault because he had not “committed an act or given a
demonstration of violence”). O.C.G.A. § 16-5-20(a); O.C.G.A. § 16-5-21.
       24 In re C.S., 251 Ga. App. at 412 (2001).
       25 Reese v. Herbert, 527 F.3d 1253, 1274 (11th Cir. 2008).

                                         -11-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 12 of 27




not at any point prior taken any action to reasonably indicate that he would

suddenly run or lunge toward the officers to physically attack. Even if discovery

were to reveal that Schultz was holding a potentially dangerous object and that

Beck had knowledge of this fact, unlike cases finding an imminent deadly threat,

Schultz did not brandish or point any such object in the direction of any person,26

nor did he at any point come within reasonable striking distance of any person,

much less “while yelling and waving his arms.”27 Schultz remained calm and

passive, and did not at any point move his arms from the sides of his body. Thus,

based on the facts alleged in the complaint, Beck was confronted with a non-

deadly situation which did not involve any immediate threat of serious harm.28

Simply put, Beck “was not entitled to use deadly force against [Schultz], who was

not suspected of committing any [serious] crime, was not taking any actions

suggesting that he would attack an officer, and was not armed with a firearm.”29


      26  Hunter v. City of Leeds, 941 F.3d 1265, 1279 (11th Cir. 2019) (granting
qualified immunity for use of deadly force against suspect who pointed gun at
officer and refused to drop it); Penley, 605 F.3d at 852 (same).
       27 Benjamin v. Thomas, 766 Fed. Appx. 834, 839 (11th Cir. 2019).
       28 Hunter, 941 F.3d at 1279; Kinlocke v. Benton, 257 F. Supp. 3d 1368, 1379-80

(N.D. Ga. 2017) (“Given the apparently low-stakes nature of the encounter—the
minor violation, the absence of a threat of violence, and the passive nature of the
attempted flight—and the Eleventh Circuit's prior holdings in taser cases,
Kinlocke has plausibly alleged that Benton violated his clearly established right to
be free from excessive force.”).
       29 Clawson, 777 F. App'x at 386 (denying qualified immunity to officer who



                                        -12-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 13 of 27




                   c. Schultz did not actively resist or attempt to flee.

      There are no facts alleged in the complaint indicating that Schultz actively

resisted or attempted to flee. Because Schultz did not take any physically violent,

aggressive, or threatening action against any of the officers, his passive non-

compliance with the officers’ verbal commands could only support a charge for

misdemeanor obstruction without violence, a minor offense which the Eleventh

Circuit confirmed does not constitute “active resistance” to arrest.30 As explained

by the Eleventh Circuit, “resisting arrest without force does not connote a level of

dangerousness that would justify a greater use of force.”31 Likewise, because there

is no allegation that Schultz attempted to flee, Beck could not have reasonably

believed that he needed to shoot Schultz to prevent his escape.32




shot suspect who disobeyed multiple commands to drop his knife but who never
made any “threatening gesture” with the knife, and distinguishing between
potential dangers of a gun and a knife); Lundgren v. McDaniel, 814 F.2d 600, 602
(11th Cir. 1987) (denying qualified immunity because a “jury could have
reasonably believed that the officers were neither threatened by a weapon, nor
appeared to be threatened by a weapon, nor were fired upon, but rather that the
officers without provocation shot at a nondangerous suspect”).
       30 See Mercado v. City of Orlando, 407 F.3d 1152 (11th Cir. 2005) (finding that

suspect was not actively resisting arrest despite refusal to comply with commands
to drop knife).
       31 Fils v. City of Aventura, 647 F.3d 1272, 1288 (11th Cir. 2011).
       32 See Perez, 809 F.3d at 1219.

                                        -13-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 14 of 27




                    d. Beck failed to provide any warning of deadly force.

      As explained by the Eleventh Circuit, “[r]easonableness is dependent on all

the circumstances that are relevant to the officer's decision to use deadly force,

including the seriousness of the crime, whether the suspect poses an immediate

danger to the officer or others, whether the suspect resisted or attempted to evade

arrest, and the feasibility of providing a warning before employing deadly

force.”33 The complaint provides no indication that Schultz was given any warning

that deadly force would be used before he was shot in the torso.34 Indeed, even if

the court were to consider defendants’ extrinsic evidence over plaintiffs’

objections, said evidence shows that Beck had ample “time and opportunity to

warn [Schultz] that he was planning to use deadly force before he opened fire,”

but failed to do so.35 Rather, as transcribed in defendants’ brief, during the last

minute and eight seconds before Beck shot Schultz in the torso, in response to

Schultz’s passive non-compliance with the officers’ commands, the officers


      33   Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010) (emphasis
added).
      34  See Hunter, 941 F.3d at 1280 (“[W]e have held that using deadly force
without warning on an unarmed, non-resisting suspect who poses no danger is
excessive.”); Perez, 809 F.3d at 1219 (no warning given to suspect before using
deadly force).
       35 Vaughan v. Cox, 343 F.3d 1323, 1331 (11th Cir. 2003) (denying qualified

immunity on summary judgment based in part on finding that it was feasible for
officer to give warning of deadly force while driving parallel to and “alongside
the truck for thirty to forty-five seconds before firing his weapon”).
                                        -14-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 15 of 27




communicated to Schultz that they would not shoot him despite his statements

otherwise, and explicitly assured him that “Nobody wants to hurt you.” (Doc. 11-

1, pp. 10-11). At no point during those minute and eight seconds did any officer

warn him that failure to comply with their commands would result in the use of

deadly force, nor did Schultz take any physically violent or threatening action

during that time to authorize Beck’s use of deadly force against him.

            2) Beck violated clearly established law.

      Based on controlling case law from the Supreme Court and Eleventh Circuit,

Beck had “fair warning” that “[a] police officer may not seize an unarmed,

nondangerous suspect by shooting him dead.”36 Given the facts alleged in the

complaint, no reasonable officer could have believed that Schultz posed any threat

of physical harm while calmly and slowly walking with both arms by his sides,

much less an immediate threat of serious harm. The allegations of the complaint

reflect that Schultz did not take any action to demonstrate violence or threaten

physical harm against any person, that Schultz was not actively resisting or

attempting to flee, and that he remained calm and passive at all times. Thus, as is

appropriately alleged in the complaint, Schultz did not pose an immediate threat



      36 Garner, 471 U.S. at 11 (“Where the suspect poses no immediate threat to
the officer and no threat to others, the harm resulting from failing to apprehend
him does not justify the use of deadly force to do so.”).
                                       -15-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 16 of 27




of serious injury or death to anyone. Because every reasonable officer would have

known that “deadly force cannot be used in non-deadly situations,” Beck’s use of

deadly force violated clearly established law.37

      As discussed above, because the complaint does not reasonably support any

inference that Schultz was armed with a knife or any other potentially dangerous

object, the court cannot at this stage assume that Beck observed or otherwise

believed that Schultz was holding anything (let alone a potentially dangerous

object) before he shot and killed Schultz. Even if the Court were to rule that, over

plaintiff’s objections, it may consider defendants’ proffered extrinsic exhibits to

adjudicate defendants’ motion to dismiss, there is simply no allegation nor

obviousness in this record that Schultz was in possession of a dangerous weapon

or anything that could have been legitimately or reasonably construed as such.

Nor is there any allegation or obviousness in the record as to what Beck saw or

heard at the scene before resorting to deadly force. “A police officer may not seize

an unarmed, nondangerous suspect by shooting him dead.”38




      37 Calderin, 600 Fed. Appx. at 696 (denying qualified immunity for officer
who shot suspect who did not make any threatening movements towards the
police despite refusal to comply with commands to drop kitchen knife); Mercado,
407 F.3d 1152.
      38 Morton, 707 F.3d at 1281 (quoting Garner, 471 U.S. at 11).

                                       -16-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 17 of 27




      Even assuming that Schultz was holding an object and that Beck was aware

of it, there is neither allegation nor evidence that Scout ever used or threatened to

use any such object to cause harm against any of the officers. Schultz was at all

times calm and maintained both arms by his sides as he passively took a few slow

steps forward, remaining well out of striking distance and at least 20 feet away

from any officer, and did not at any point run or lunge toward any officer. Thus,

even if he was holding an object, Schultz did not pose any immediate threat.

      “The Eleventh Circuit's 2015 decision in Mercado v. City of Orlando clearly

established that officers cannot use deadly force against a suicidal person who may

be armed but who does not pose an immediate threat to the officers.” 39 In Mercado,

police responded to a call and encountered Mercado holding a knife in his kitchen.

Like Schultz, Mercado refused the officer’s orders to drop the knife, but he took

no threatening action against any of the officers. However, because Mercado “was

not committing a crime, resisting arrest, or posing an immediate threat to the

officers,” the Eleventh Circuit concluded that, despite Mercado’s non-compliance

with the officer’s orders to drop his weapon, this “was clearly not a deadly force

situation.” As such, the court denied qualified immunity relying on “the clearly




      39   Brown, 273 F. Supp. 3d at 1157.
                                         -17-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 18 of 27




established principle that deadly force cannot be used in non-deadly situations.”40

Likewise, because every reasonable officer would have known that using deadly

force under the non-deadly circumstances alleged in the complaint would violate

Schultz’s rights, Beck’s decision to “shoot him dead” violated clearly-established

law. Qualified immunity is thus inappropriate.

      Defendants’ reliance on Kisela, Shaw, and Sheehan is misplaced. In Sheehan,

the suspect “reacted violently” to the officer’s arrival and thus “grabbed a kitchen

knife with an approximately 5–inch blade and began approaching the officers,

yelling something along the lines of ‘I am going to kill you. I don't need help. Get

out.’” 41 In Kisela, the officers had prior knowledge of reports that the suspect “was

engaging in erratic behavior with a knife,” and resorted to deadly force only when

the suspect, with knife in hand, walked “within striking distance” of a woman

standing nearby.42 In Shaw, the officers responded to a call reporting “disorderly

conduct in progress.” Before arriving at the scene, the officers had knowledge that

the suspect had a prior violent history of threatening harm while “armed with a



      40  Calderin, 600 Fed. Appx. at 696 (relying on Mercado and denying qualified
immunity to officer who shot plaintiff who refused commands to drop knife but
who did not make any threatening movements towards the police); Brown, 273 F.
Supp. 3d at 1157 (denying qualified immunity relying on Mercado for clearly-
established law).
       41 City and County of San Francisco v. Sheehan, 135 S.Ct. 1765, 1770 (2015).
       42 Kisela v. Hughes, 138 S.Ct. 1148, 1154 (2018).

                                        -18-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 19 of 27




knife.” After the officers arrived at the scene, they observed the suspect pick up a

large hatchet, and only resorted to deadly force when the suspect walked “close to

[the officer]—within a few feet” and within striking distance such that he “could

have raised the hatchet in another second or two and struck [the officer] with it.”43

      In contrast to each of these cases, Schultz was standing alone with his arms

by his sides when he was shot, was not within arm’s reach or striking distance of

any person, and had taken no prior action to reasonably indicate that he would

violently attack any officer or person at the scene, whether using a weapon or

otherwise. Unlike the officers in Kisela, Shaw, and Sheehan, Beck was not confronted

with any imminent threat of serious bodily harm to justify his use of deadly force.

Thus, qualified immunity remains inappropriate and plaintiffs respectfully

request that defendants’ motion to dismiss be denied.

   B. THE COMPLAINT SUFFICIENTLY STATES A CLAIM UNDER THE AMERICANS
      WITH DISABILITIES ACT.

      Plaintiffs’ ADA and Rehabilitation Act [Section 504] claims are predicated

on the proposition that as a result of Georgia Tech’s failure to provide adequate

training, Officer Beck failed to accommodate Schultz’s disability during the course

of an investigation, which led to Beck shooting and killing Schultz.44 A violation


      43   Shaw v. City of Selma, 884 F.3d 1093, 1100 (2018).
      44   Defendants argue that Title II does not define “discrimination” to include

                                         -19-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 20 of 27




of the ADA may be found when police officers “properly investigated and arrested

a person with a disability for a crime unrelated to that disability, [but] they failed

to reasonably accommodate the person’s disability in the course of investigation

or arrest, causing the person to suffer greater injury or indignity in that process

than other arrestees.”45

             1) The ADA applies to in-the-field encounters and arrests

      The Board of Regents argues that Title II and § 504 do not apply to arrests

or in-the-field encounters with potentially violent persons, and argues that “[t]he

Eleventh Circuit has not directly answered the question of whether these statutes

apply to such encounters.”46 The Board then urges the Court to adopt the

reasoning of Hainze v. Richards, 207 F.3d 795, 801 (5th Cir. 2000).

      The Board’s reading of Bircoll is incorrect. Bircoll actually rejects the Fifth

Circuit’s holding in Hainze and holds that the ADA does apply to police-citizen

encounters. The issue in Bircoll was whether a police officer provided reasonable


a failure to accommodate and that Title II’s implementing regulations are invalid.
See Def. Br. at 23 n.11. Plaintiffs do not address this argument because it is a
substantive legal argument presented only in a footnote. See U.S. Sec. & Exchange
Comm'n v. Big Apple Consulting USA, Inc., 783 F.3d 786, 812 (11th Cir. 2015)
(explaining that a litigant’s “fleeting footnote explaining” an argument to the
district court “in one sentence . . . is insufficient to properly assert a claim on
appeal”).
       45 Id. at 1220-21; see also Gray v. Cummings, 917 F.3d 1, 15 (1st Cir. 2019).

       46 (Doc. 11-1 at 20) (citing Bircoll v. Miami-Dade County, 480 F.3d 1072 (11th

Cir. 2007).
                                        -20-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 21 of 27




accommodations to a deaf driver during a DUI investigation. The Eleventh Circuit

held that the ADA applies to arrests—notwithstanding differing approaches in

other jurisdictions—because the final clause of 42 U.S.C. § 12132 provides a catch-

all prohibiting any discrimination by a public entity, regardless of whether it is

connected to a “services, programs, or activities.”47 Bircoll analyzed the merits of

the driver’s ADA claims, and ultimately held that the driver failed to show the

denial of a reasonable accommodation. Under this analysis, the exigent

circumstances faced by a police officer “go to the reasonableness of the ADA

modification” rather than to whether the ADA applies at all.48

             2) The Eleventh Amendment does not bar Plaintiff’s ADA claim

      The Board of Regent’s argument that the ADA claim is barred by sovereign

immunity is predicated on its argument that there was no underlying

constitutional violation. The Board appears to concede that, if there was an

underlying constitutional violation, then it would not be protected by sovereign

immunity. This is a correct statement of law. 49 Plaintiffs therefore incorporate their

arguments concerning the unconstitutionality of Beck’s use of force as set forth

above. Plaintiffs further note that the Eleventh Circuit has held that, in the context



      47 See Bircoll, 480 F.3d at 1085.
      48 Id.
      49 See United States v. Georgia, 546 U.S. 151, 158–59 (2006).


                                         -21-
          Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 22 of 27




of discrimination by public universities, the ADA abrogates sovereign immunity

even for conduct that is not independently unconstitutional50 .

                    3) The complaint plausibly shows discrimination on the basis of
                       disability

         The Board relies on two cases which found that the plaintiffs failed to show

discrimination “by reason of” a disability. Both of those cases are distinguishable.

First, in Sanders v. City of Minneapolis, Minn., 474 F.3d 523 (8th Cir. 2007), police

responded to calls of an erratic driver. When officers approached the car and asked

the driver to raise his hands, the driver responded by accelerating toward two of

the officers. At least three officers then shot at the car, killing the driver. The

driver’s widow sued under the ADA and argued that police failed to

accommodate the driver’s disability, which was bipolar disorder. The Eighth

Circuit held that the fact that the driver “may have been experiencing a bipolar

episode” did not change the fact that he had used deadly force against the

officers51 .

         Next, the Board relies on Hoolihan v. Clayton Cty., Georgia, No. 1:10-CV-

01753-SCJ, 2012 WL 12888679, at *1 (N.D. Ga. Mar. 12, 2012), aff’d sub nom. Hoolihan

v. Clayton Cty., Ga., 507 F. App’x 831 (11th Cir. 2013). In Hoolihan, two officers


         50   See Ass’n for Disabled Ams., Inc. v. Fla. Int’l Univ., 405 F.3d 954 (11th Cir.
2005).
         51   Id.
                                               -22-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 23 of 27




found a driver in a parking lot, slumped sideways over the console of the car. The

driver was unresponsive. During the officer’s attempt to open the door of the car,

the driver awoke and began punching one of the officers. During the ensuing

struggle the driver was injured. It ultimately turned out that the reason for the

driver’s unresponsiveness and confusion was that he was diabetic and in the

throes of severe hypoglycemia. The district court held that the officers were not

reacting to the driver’s hypoglycemia when they used force to subdue him; rather,

the officers were reacting to the driver’s resistance.

      The situation here is different. First, unlike the suspects in Hoolihan and

Sanders, Schultz did not take any action which constituted a threat to the safety of

another person.52 Whereas the decedents in Sanders drove a car at police officers

and the plaintiff in Hoolihan struck officers, Schultz did nothing to endanger

anyone. Schultz’s conduct was that he passively failed to follow an order to not

move. Second, the only means the officers in Sanders and Hoolihan had available to

mitigate the direct threat was to immediately neutralize the threat by employing

tactics that were no different than would be employed against a non-disabled

person. Here, the officers had other available options to ensure meaningful




      52   (Doc. 1 ¶ 57).
                                         -23-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 24 of 27




communication with Schultz. Here, Schultz’ death was the result of Georgia

Tech’s failure to properly train its personnel. Doc. 1, ¶¶ 59, 60, 67.

             4) The complaint shows deliberate indifference.

      Deliberate indifference requires a showing that “the defendant knew that

harm to a federally protected right was substantially likely and . . . failed to act on

that likelihood.”53 The response taken by officials must be clearly unreasonable in

light of the known circumstances.”54 The question at this stage is whether Plaintiffs

have plausibly alleged an ADA claim against the Board resulting from its failure

to train its officers in how to assess and deescalate a situation involving a student

who is in the midst of a mental health crisis. Under Twombly, the factual allegations

“simply calls for enough fact to raise a reasonable expectation that discovery will

reveal evidence” to support Plaintiffs’ claims.55 Here, the complaint alleges that

Georgia Tech knew that its police were not properly trained are not able to

effectively respond to a mental health crisis. (Doc. 1 ¶¶ 58, 61). There were other

non-deadly deescalation techniques available which were employed by officers

with proper training. (Doc. 1 ¶¶ 52, 53). Officer Beck had not undergone crisis


      53 Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 343–44 (11th Cir. 2012).
      54 Doe v. Sch. Bd. of Broward Cty., Fla., 604 F.3d 1248, 1259 (11th Cir. 2010). The
Eleventh Circuit relies on Title IX cases setting forth the deliberate indifference
standard when assessing claims under § 504 and the ADA. See Liese v. Indian River
Cty. Hosp. Dist., 701 F.3d 334, 347 (11th Cir. 2012).
      55 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).


                                          -24-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 25 of 27




intervention training, and had not been trained on how to handle incidents

relating to a mental health crisis. (Doc. 1 ¶ 58). The failure to provide training to

its officers meant that Schultz, and others suffering from similar disabilities, would

be excluded from the protection offered by campus police in the event of a mental

health crisis to which police responded.

IV.   CONCLUSION

      For the reasons set forth above, plaintiffs respectfully pray that defendants’

motion to dismiss be denied; and that they have such other and further relief as

this Court deems just and proper in the circumstances. Insofar as the Court

concludes that there are deficiencies in the Complaint thereby subjecting either of

plaintiffs’ claims to dismissal, plaintiffs respectfully request that the Court not

dismiss the complaint and, instead, grant plaintiffs leave to file an amended

complaint; or, in the alternative, that any dismissal be without prejudice.56

      The undersigned, in accord with L.R. 7.1 and 5.1(C) hereby certifies that the

type font used herein is 13-Point Book Antigua font.

      This 21st day of January, 2019.

                                               /s/ Dianna J. Lee
                                               Dianna J. Lee
                                               Georgia Bar No. 163391
                                               L. Chris Stewart

      56  Eiber Radiology, Inc. v. Toshiba Am. Med. Sys., Inc., 673 F. App’x 925, 929
(11th Cir. 2016).
                                        -25-
      Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 26 of 27




                                          Georgia Bar No. 142289
                                          Counsel for Plaintiffs
STEWART TRIAL ATTORNEYS
55 Ivan Allen Jr. Blvd.
Suite 700
Atlanta, Georgia
(855) 222-1619 (Stewart)
(404) 328-7596 (Lee)
cstewart@stewarttrial.com
dlee@stewarttrial.com

                                          /s/ G. Brian Spears
                                          G. Brian Spears
                                          Georgia Bar No. 670112
                                          Counsel for Plaintiffs
G. BRIAN SPEARS, P.C.
1126 Ponce de Leon Ave., N.E.
Atlanta, Georgia 30306
Phone: (404) 872-7086
Email: Bspears@mindspring.com

                                          /s/ Jeffrey R. Filipovits
                                          Jeffrey R. Filipovits
                                          Georgia Bar No. 825553
                                          Counsel for Plaintiffs
FILIPOVITS LAW, P.C.
2900 Chamblee-Tucker Road Building 1
Atlanta, Georgia 30341
Tele: (770) 455-1350
 jeff@law.filipovits.com




                                   -26-
       Case 1:19-cv-04083-JPB Document 24 Filed 01/21/20 Page 27 of 27




                           CERTIFICATE OF SERVICE

      This is to certify that I have this day filed a copy of the foregoing

PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO

DISMISS with the Clerk of Court using the CM/ECF system which automatically

sends a service copy via email notification upon all counsel of record in this case.

      This 21st day of January, 2019.

                                               /s/ Dianna J. Lee
                                               L. Chris Stewart
                                               Georgia Bar No. 142289
                                               Dianna J. Lee
                                               Georgia Bar No. 163391
                                               Counsel for Plaintiffs
STEWART TRIAL ATTORNEYS
55 Ivan Allen Jr. Blvd.
Suite 700
Atlanta, Georgia
(855) 222-1619 (Stewart)
(404) 328-7596 (Lee)
cstewart@stewarttrial.com
dlee@stewarttrial.com




                                        -27-
